Proceeding, pursuant to CPLR, article 78, seeking a judgment (1) vacating and annulling pleas of guilty to reduced charges entered by the respondents Darling and accepted by the respondent Murray, a Justice of the Supreme Court, and (2) reinstating the original charges against the respondents Darling in the court of trial jurisdiction, alleged to be the Troy Police Court. Motion made on behalf of respondent Murray to dismiss proceeding granted, without costs, and petition dated June 6, 1975 dismissed. We are of the opinion that an adequate remedy exists by way of the appeal which the People have taken from the order of respondent Murray dated April 10, 1975 (see People v Evans, 18 AD2d 1018). Accordingly, in view of the availability of appellate review, we conclude that the application for extraordinary relief pursuant to CPLR, article 78, is unnecessary and should be denied. Herlihy, P. J., Sweeney, Kane, Main and Larkin, JJ., concur.